Under writ of error we review judgment of conviction of the offense denounced by Section 5469 R. G. S., 7654 C. G. L.
On the trial the State failed to meet the rule enunciated *Page 471 
in the case of Stedman v. State, 80 Fla. 547, 86 So. 428, and in Fekany v. State, 121 Fla. 51, 163 So. 221.
The record shows that the child was an infant, about three weeks old living with its mother and her parents and the record fails to show that the child did not have what its necessities require.
This statute or proceeding thereunder may not be used as a substitute for civil proceedings to compel husband to contribute a reasonable part of his earnings toward the support of his family. See McBrayer v. State, 112 Fla. 451,150 So. 736.
The judgment should be, and is, reversed.
So ordered.
TERRELL, C. J., and THOMAS, J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justice BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.